
	

113 S2591 IS: Girls Count Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2591
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Rubio (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To authorize the Secretary of State and the Administrator of the United States Agency for
			 International Development to provide assistance to support the rights of
			 women and girls in developing countries, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Girls Count Act of 2014.
			2.
			Findings
			Congress makes the following findings:
			
				(1)
				According to the United States Census Bureau’s 2014 international figures, 1 person in 8—or 12
			 percent of the total population of the world—is a girl or young woman age
			 10 through 24.
			
				(2)
				The Census Bureau's data also asserts that young people are the fastest growing segment of the
			 population in
			 developing countries.
			
				(3)
				Even though most countries have birth registration laws, every year 51,000,000 children under age 5
			 are not registered at birth, most of whom are girls.
			
				(4)
				A nationally recognized proof of birth system is the key to determining a child’s citizenship,
			 nationality, place of birth, parentage, and age. Without such a system,  a
			 passport,
			 drivers license, or national identification card is extremely difficult to
			 obtain.
			 The lack of such documentation prevents girls and women from officially
			 participating in and benefitting from the formal economic, legal, and
			 political sectors in their countries.
			
				(5)
				Without the ability to gain employment and identification necessary to officially participate in
			 these sectors, women and girls are confined to the home and remain unpaid
			 and often-invisible members of society.
			
				(6)
				Girls undertake much of the domestic labor needed for poor families to survive: carrying water,
			 harvesting crops, tending livestock, caring for younger children, and
			 doing chores.
			
				(7)
				Accurate assessments of access to education, poverty levels, and overall census activities are
			 hampered by the lack of official information on women and girls. Without
			 this rudimentary information, assessments of foreign assistance and
			 domestic social welfare programs cannot be accurately gauged.
			
				(8)
				To ensure that women and girls are fully integrated into United States foreign assistance policies
			 and programs, that the specific needs of girls are, to the maximum extent
			 possible, addressed in the design, implementation, and evaluation of
			 development assistance programs, and that women and girls have the power
			 to effect the decisions that affect their lives, all girls should be
			 counted and have access to birth certificates and other official
			 documentation.
			
			3.
			Statement of policy
			It is the policy of the United States to—
			
				(1)
				encourage countries to uphold the Universal Declaration of Human Rights and enact laws that ensure
			 girls and boys of all ages are full participants in society, including
			 requiring birth certifications and some type of national identity card to
			 ensure that all citizens, including girls, are counted;
			
				(2)
				enhance training and capacity-building in developing countries, local nongovernmental
			 organizations, and other civil society organizations to effectively
			 address the needs of birth registries in countries where girls are
			 undercounted;
			
				(3)
				include organizations representing children and families in the design, implementation, and
			 monitoring of programs under this Act; and
			
				(4)
				incorporate into the design, implementation, and evaluation of policies and programs at all levels
			 an understanding of the distinctive impact that such policies and programs
			 may have on girls.
			
			4.
			United States assistance to support counting of girls in the developing world
			
				(a)
				Authorization
				The Secretary and the Administrator are authorized to—
				
					(1)
					support programs that will contribute to improved and sustainable Civil Registration and Vital
			 Statistics Systems (CRVS) with a focus on birth registration as the first
			 and most important life event to be registered;
				
					(2)
					promote programs that build the capacity of developing countries’ national and local legal and
			 policy frameworks to prevent discrimination against girls;
				
					(3)
					support programs to help increase property rights, social security, home ownership, land tenure
			 security, and inheritance rights for women; and
				
					(4)
					assist key ministries in the governments of developing countries, including health, interior,
			 youth, and education ministries, to ensure that girls from poor households
			 obtain equitable access to social programs.
				
				(b)
				Coordination with multilateral organizations
				The Secretary and the Administrator shall coordinate with the World Bank, relevant United Nations
			 agencies and programs,
			 and other relevant organizations to urge and work with countries to enact,
			 implement, and enforce laws that specifically collect data on girls and
			 establish registration and identification laws to ensure girls are active
			 participants in the social, economic, legal and political sectors of
			 society in their countries.
			
				(c)
				Coordination with private sector and civil society organizations
				The Secretary and the Administrator should work with United States, international, and local
			 private sector and civil society organizations to advocate for the
			 registration and documentation of all girls and boys in developing
			 countries to prevent exploitation, violence, and other abuses.
			
			5.
			Report
			The Secretary and the Administrator shall include in all relevant congressionally mandated reports
			 and documents the following information:
			
				(1)
				To the extent possible, United States foreign assistance and development assistance beneficiaries
			 by age, gender, marital
			 status, location, and school enrollment
			 status in all programs and sectors.
			
				(2)
				A description of how United States foreign assistance and development assistance benefits girls.
			
				(3)
				Information on programs that address the particular needs of girls.
			
			6.
			Offset
			Of the amounts authorized to be appropriated for United States foreign assistance programs of a
			 Federal department or agency that administers such programs for a fiscal
			 year, up to 5 percent of such amounts are authorized to be appropriated to
			 carry out this Act for such fiscal year.
		
			7.
			Definitions
			In this Act:
				(1)
				Administrator
				The term Administrator means the Administrator of the United States Agency for International Development.
			
				(2)
				Development assistance
				The term development assistance means—
				
					(A)
					assistance under—
					
						(i)
						chapter 1 of part 1 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.);
					
						(ii)
						the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.);
					
						(iii)
						the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7601 et seq.);
					
						(iv)
						title V of the International Security and Development Cooperation Act of 1980 (22 U.S.C. 290h et
			 seq.; relating to the African Development Foundation); and
					
						(v)
						section 401 of the Foreign Assistance Act of 1969 (22 U.S.C. 290f; relating to the Inter-American
			 Foundation);
					
					(B)
					official development assistance under any provision of law; and
				
					(C)
					reconstruction assistance under any provision of law.
				
				(3)
				Foreign assistance
				The term foreign assistance means any tangible or intangible item provided by the United States Government to a foreign
			 country or international organization under the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) or any other Act, including any training,
			 service, or technical advice, any item of real, personal, or mixed
			 property, any agricultural commodity, any gift, loan, sale, credit,
			 guarantee, or export subsidy, United States dollars, and any currencies of
			 any foreign country which are owned by the United States Government.
			
				(4)
				Secretary
				The term Secretary means the Secretary of State.
			
			8.
			Sunset
			This Act shall expire on the date that is 5 years after the date of the enactment of this Act.
		
